Case 8:20-cv-00166-CEH-TGW Document 26 Filed 07/14/20 Page 1 of 2 PageID 137




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ANGELA ROBINSON,

       Plaintiff,

v.                                                               Case No: 8:20-cv-166-T-36TGW

SHRI MAHAKALI, LLC, SANTRAM
2430 LLC, KALPESHKUMAR C. PATEL
and VIPUL NAYEE,

      Defendants.
___________________________________/

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Thomas G. Wilson on July 13, 2020 (Doc. 24).                 In the Report and

Recommendation, Magistrate Judge Wilson recommends that the Court grant the parties' Joint

Motion to Approve FLSA Settlement and for Dismissal with Prejudice (Doc. 23). All parties were

furnished copies of the Report and Recommendation and were afforded the opportunity to file

objections pursuant to 28 U.S.C. § 636(b)(1). On July 13, 2020, the parties filed a Joint Notice of

Non-Objection to Magistrate Judge’s Report & Recommendation (ECF#24). See Doc. 25.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 24) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.
Case 8:20-cv-00166-CEH-TGW Document 26 Filed 07/14/20 Page 2 of 2 PageID 138




      (2)   The parties’ Joint Motion to Approve FLSA Settlement and for Dismissal with

            Prejudice (Doc. 23) is GRANTED. The Settlement Agreement (Doc. 23 - 1) is

            APPROVED, as it constitutes a fair and reasonable resolution of a bona fide

            dispute.

      (3)   This action is DISMISSED, with prejudice.

      (4)   The Clerk is directed to terminate all pending motions and close this file.

      DONE AND ORDERED in Tampa, Florida on July 14, 2020.




Copies to:
The Honorable Thomas G. Wilson
Counsel of Record




                                              2
